Title: From Thomas Jefferson to A. St. C. Heiskell, 22 May 1826
From: Jefferson, Thomas
To: Heiskell, A. St. C.


Sir
Monto
May 22. 26.
Colo Peyton is my correspondent in Richmond, selling and disposing of my crops and holding the proceeds subject to my order. formerly I found it sometimes difficult to get cash here for my draughts on him there. in my dealings with mr Raphael it has suited him to take my bills not only to the amount of his quarterly account but for such moderate additional sums as I need for little neighborhood calls, giving me cash for such surplus. I do not know whether your dealings in Richmond may render this convenient to you. I enclose you an order on Colo Peyton for 100.D. to cover your account of 87d 94½ and giving me 12D.45 ½ balance in cash, or if not convenient I will send you an order for the exact sum of 87.94 ½, or if the cash will be more convenient to you than a draught, I will turn it otherwise into cash and send you the cash. I will do whichever you please, assuring you of my great esteem and respectTh: Jefferson